Citation Nr: 1030297	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-23 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for nystagmus.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 
1969.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal of an October 2006 rating decision, in which 
the RO, in pertinent part, denied the Veteran's claim for an 
increased rating for nystagmus.  

The Veteran testified during a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (AVLJ); a copy of the 
transcript is in the record.

In March 2009, the issue on appeal was remanded for additional 
development.


FINDING OF FACT

The medical evidence reveals that the Veteran has bilateral 
nystagmus that has been stable throughout the period of this 
appeal and which is unrelated to other visual problems and the 
head injury sustained by the Veteran in October 1967.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for nystagmus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.951, 4.1-4.10, 4.84a, Diagnostic Code 6016 (effective 
prior to December 10, 2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims (Court) 
also had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) 
vacated in part by Vazquez-Flores v. Shinseki (Vazquez-
Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  In the latter case, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overturned the requirement that VA provide 
notice that the claim could be substantiated by evidence of a 
disability's impact on daily life and that VA provide notice with 
regard to potential diagnostic code criteria (element 2). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's 
notice requirements may, nonetheless, be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case (SOC) or a supplemental SOC (SSOC), is sufficient to 
cure a timing defect). 

Collectively, in a pre-rating letter dated in July 2006 and post-
rating letters dated in May 2008 and August 2009, VA provided 
notice to the Veteran regarding what information and evidence was 
needed to substantiate his claim for an increased rating, as well 
as what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA, consistent with the statutory and regulatory requirements and 
the holdings in Pelegrini and Dingess.  In the May 2008 and the 
August 2009 letters, VA set forth the criteria governing the 
rating for nystagmus and for an extraschedular rating.  All three 
letters provided notice of how an effective date would be 
established if an increased rating was assigned.  Further, in the 
SSOCs issued in August 2008 and February 2010, VA readjudicated 
the claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal decided herein.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the issue on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim.  The Veteran's service treatment records, a hearing 
transcript, reports of VA examinations, and available post-
service medical records are associated with the record.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran and his 
representative, on his behalf.  Additionally, the Veteran has 
been afforded two VA examinations, in August 2006 and February 
2008.  The Board finds these examinations and post-service 
treatment records, along with the Veteran's testimony and 
statements regarding his symptoms, are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In 
compliance with the Board's remand, additional VA medical records 
were associated with the record.  The Veteran testified at a 
Board hearing in connection with the matter decided herein. This 
hearing focused on the elements necessary to substantiate the 
claim and the Veteran, through his testimony and his 
representative's statements, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim for 
benefits.  As such, the Board finds that, consistent with Bryant 
v. Shinseki, --- Vet. App. ---, No. 08-4080 (Jul. 1, 2010), the 
AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
(2009) and that the Board can adjudicate the claim decided herein 
based on the current record.  

In light of the above, there is no indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the appeal.  Given the foregoing, the Board finds that the 
VA has substantially complied with the Board's previous remand 
with regard to the appeal decided herein.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  In sum, the Board also finds that 
there is no evidence of any VA error in notifying or assisting 
the Veteran that reasonably affects the fairness of this 
adjudication.
II. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts found.  
This practice is known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A January 1969 Medical Board Report reflects the presence of 
endpoint nystagmus upon eye examination at the Marine Corps Depot 
in San Diego in June 1966, a period of about one year and eight 
months prior to a head injury sustained in October 1967.  

In an October 1969 rating decision, the RO, in pertinent part, 
granted service connection for nystagmus and assigned an initial 
10 percent rating, effective April 1, 1969.  This rating has 
remained unchanged since then.  Since the 10 percent rating has 
been in effect for more than 20 years, a rating of 10 percent is 
protected, by law, against reduction.  See 38 C.F.R. § 3.951.  A 
10 percent rating is the maximum schedular rating allowed under 
Diagnostic Code 6016, for rating central nystagmus.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6016 (effective prior December 
10, 2008).  [Parenthetically, the Board notes that the schedular 
criteria for rating disorders of the eye were revised, effective 
December 10, 2008, but only apply to eye disability claims filed 
on or after that date.  See 73 Fed. Reg. 66,550 (dated Nov. 10, 
2008).  The rating criteria for nystagmus under Diagnostic Code 
6016 are the same under both the former and the revised 
provisions.]

A February 2006 VA outpatient eye evaluation revealed suspect 
glaucoma, cataracts and blepharitis in both eyes, and upgaze 
nystagmus (constant and stable since 1967).

During an August 2006 VA eye examination, the Veteran complained 
of blurry vision in each eye and dry eye symptoms for the past 20 
years.  He denied glaucoma, laser surgery, or any other surgery.  
The Veteran was not on any eye medication at that time.  On 
examination, the Veteran had an acquired nystagmus that had 
remained unchanged and had been noted in previous VA examination 
reports and VA outpatient records.  The assessment included dry 
eye symptoms, blepharitis, cataracts that were not visually 
significant, and posterior vitreous detachment in the left eye, 
along with nystagmus, unchanged from previous examination.  

A December 2006 VA optometry clinic note reflects no visual 
complaints, except glaucoma.  A magnetic resonance imaging (MRI) 
revealed no acute intracranial pathology.  Veteran had had 
nystagmus since 1967.  Following an examination, the assessment 
included early glaucoma in both eyes; cataracts and blepharitis 
in both eyes; and acquired horizontal nystagmus (constant and 
stable since 1967).  He was placed on Travatan for glaucoma.  
When seen at a February 2007 VA follow-up, the Veteran complained 
that his eyes burned and felt uncomfortable and that they felt 
worse, since starting eye drops.  Following an examination, the 
assessment was glaucoma on Travatan since December 2006 with good 
compliance and good reduction in pressure; cataracts in both 
eyes; blepharitis, meibomian gland dysfunction (MGD) and dry eye 
symptoms; and acquired horizontal nystagmus).  

During a February 2008 VA eye examination, the Veteran complained 
that his vision had been getting worse over the last few years.  
The examiner indicated that the Veteran's ocular history was 
positive for glaucoma but negative for laser treatment, for 
surgery and for trauma.  On examination, the Veteran exhibited a 
low frequency horizontal nystagmus that seemed to be worse in 
extreme right gaze.  The assessment included immature cataracts 
in both eyes; glaucoma in both eyes, currently stable (this 
condition is not related to the Veteran's acquired nystagmus); 
and acquired nystagmus, stable, likely secondary to Veteran's 
head trauma in service.  The examiner added that, based upon the 
clinical examination, it was her opinion that the Veteran's 
service-connected nystagmus did appear to be stable and had not 
progressed since his last rating.

During his hearing, the Veteran testified that he had been seen 
by VA for his eyes within the last three or four months.  

At a July 2008 VA optometry clinic visit, the Veteran complained 
of burning eyes, blurry vision upon awakening (which took about 
15 minutes to clear) with onset about eight months ago, and 
lightheadedness upon standing still with onset about six or eight 
months ago.  Following an examination, the assessment included 
blepharitis in both eyes, MGD, and nystagmus since 1967.  The 
Veteran was encouraged to wear sunglasses for protection of his 
eyes.  At a January 2009 VA follow-up, the Veteran noticed 
blurring in the morning at distance.  Following an examination, 
the assessment included early glaucoma, stable on current 
medication, advise continue Travatan; MGD/blepharitis (possible 
mild rosacrea?), advise artificial tears, warm compresses, etc.; 
nystagmus, unchanged; and blurred vision due to uncorrected 
refractive error, advise bifocal.  

As noted above, Diagnostic Code 6016 provides a single 10 percent 
rating for central nystagmus, and does not give any specific 
criteria, other than that the presence of nystagmus must be 
objectively documented.  A higher evaluation is not afforded by 
the criteria.  See 38 C.F.R. § 4.84a, Diagnostic Code 6016.

The Board has considered the application of other diagnostic 
codes; however, there are no other diagnostic codes that may be 
applied for manifestations of nystagmus.  Thus, the preponderance 
of the medical evidence of record warrants a 10 percent rating, 
and no more, for nystagmus.  

The acknowledges that the Veteran has claimed burning eyes, 
blurred vision upon awakening in the morning, and decreased 
visual acuity.  As a lay person the Veteran cannot provide a 
competent opinion on a matter as complex as the extent of his 
nystagmus.  The competency of his testimony is recognized and the 
highest evaluation available has been assigned in keeping with 
the medical evidence.  While his testimony and statements are 
entitled to some probative value, they do not rise to the level 
of detailed findings provided by medical professionals who have 
evaluated the Veteran's nystagmus manifestations throughout the 
period on appeal.  See Jandreau v. Nicholson, 492 F.3d 1472 (Fed. 
Cir. 2007).  Here, the medical professionals agree that the 
Veteran's nystagmus has remained stable and that the Veteran's 
glaucoma, decrease in visual acuity, and other ocular disorders 
are unrelated to his nystagmus.  Thus, the assignment of 
different ratings throughout the pendency of the Veteran's appeal 
has been considered, in accordance with Hart; however, the 
medical evidence does not support staged ratings in the present 
case.  

A review of the evidence indicates no showing that the Veteran's 
nystagmus reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The evidence 
of record contains no showing that the disability results in 
marked interference with employment, or that it required any, let 
alone frequent, periods of hospitalization or otherwise rendered 
impractical the application of the regular schedular standards.  
In the absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In sum, the Board concludes that the schedular rating criteria 
are adequate in this instance.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  For the above reasons, the Board finds that a 
preponderance of the evidence is not in favor of an increased 
rating for nystagmus, to include on an extraschedular basis, and 
the claim is denied.  The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Finally, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to his service-connected 
nystagmus.  Nor does the Veteran so claim.  Therefore, remand or 
referral of a claim for a total rating due to individual 
unemployability (TDIU) is not necessary under Rice v. Shinseki, 
22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for nystagmus is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


